UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4422


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TOMMY LEWIS BENNETT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:08-cr-00369-NCT-2)


Submitted:   January 5, 2012                 Decided:   February 10, 2012


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer Haynes Rose, LAW OFFICE OF JENNIFER HAYNES ROSE,
Raleigh, North Carolina, for Appellant. Ripley Rand, United
States Attorney, Paul A. Weinman, Assistant United States
Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tommy     Lewis       Bennett,       Jr.,      appeals         his     102-month

sentence following his guilty plea to conspiracy to distribute

cocaine   base,     in    violation       of    21    U.S.C.       § 846    (2006).         On

appeal,    Bennett       argues    that    (1)       the     district       court     lacked

jurisdiction to hear his case because it was later discovered

that an Assistant United States Attorney (“AUSA”) who signed the

indictment had had his bar license administratively suspended;

(2) the Government committed a violation pursuant to Brady v.

Maryland, 373 U.S. 83 (1963), in failing to inform him of the

AUSA’s    bar    status;     and    (3)    the       district       court        imposed   an

unreasonable sentence.        We affirm.

            Bennett first argues that the AUSA’s signature on the

indictment      deprived    the     district         court    of    jurisdiction.            A

federal court is without jurisdiction in a criminal prosecution

where the Government lacks an authorized representative.                                   See

United States v. Providence Journal Co., 485 U.S. 693, 708, 108
S. Ct. 1502, 1511 (1988).                 Further, Federal Rule of Criminal

Procedure    7(c)    requires      that    an    indictment         “be    signed     by    an

attorney for the government.”              Here, the United States Attorney,

an authorized representative of the Government, also signed the

indictment.       The unauthorized AUSA did not participate in any

further   proceedings.            Accordingly,        the     errant       signature       was



                                           2
superfluous and therefore did not deprive the district court of

jurisdiction to hear Bennett’s case.

           Bennett also contends that the Government committed a

Brady violation in failing to disclose the AUSA’s bar status

prior to the entry of Bennett’s guilty plea.                           “In Brady, the

Supreme Court announced that the Due Process Clause requires the

government to disclose ‘evidence favorable to an accused upon

request . . . where the evidence is material either to guilt or

to punishment.’”      United States v. Caro, 597 F.3d 608, 619 (4th

Cir. 2010) (quoting Brady, 373 U.S. at 87).                           To prevail on a

Brady claim, a defendant must demonstrate that the evidence was

exculpatory     or   impeaching        in       nature,      was   material    to    the

defense, and was suppressed by the government either willfully

or inadvertently.         United States v. Moussaoui, 591 F.3d 263, 285

(4th Cir. 2010).

           Here,     as    the    district           court    found,     the   evidence

suggested that the Government did provide defense counsel with

accurate information regarding the AUSA’s professional standing.

Any   failure   by   defense     counsel        to    relay    that    information    to

Bennett   personally       is    not   attributable           to   the    Government. *


      *
        Bennett does not raise an ineffective assistance of
counsel claim; moreover, ineffective assistance of counsel does
not appear conclusively from the record.    See United States v.
Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).



                                            3
Moreover, the information was not exculpatory evidence material

to either guilt or punishment.               Accordingly, the Government did

not commit a Brady violation.

            Finally, Bennett challenges the reasonableness of his

102-month sentence on the grounds that the district court failed

to   provide    an   adequate    explanation     and     erred    in    refusing   to

grant a departure greater than fifteen percent pursuant to the

Government’s substantial assistance motion under U.S. Sentencing

Guidelines Manual (“USSG”) § 5K1.1 (2008).                  We review a sentence

imposed    by    a    district   court   under       a   deferential      abuse    of

discretion standard.          Gall v. United States, 552 U.S. 38, 46

(2007); United States v. Lynn, 592 F.3d 572, 578-79 (4th Cir.

2010) (abuse of discretion standard of review applicable when

defendant properly preserves a claim of sentencing error in the

district court “[b]y drawing arguments from [18 U.S.C.] § 3553

[(2006)]     for     a   sentence   different        than   the   one    ultimately

imposed”).      We begin by reviewing the sentence for significant

procedural error, including such errors as “failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines      as    mandatory,    failing     to    consider     the    § 3553(a)

factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence — including

an explanation for any deviation from the Guidelines.”                        Gall,
552 U.S. at 51.

                                         4
               “When rendering a sentence, the district court ‘must

make     an       individualized              assessment         based      on     the     facts

presented.’”          United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009) (quoting Gall, 552 U.S. at 50 (emphasis omitted)).

Accordingly,          a    sentencing          court       must     apply        the     relevant

§ 3553(a) factors to the particular facts presented and must

“state in open court” the particular reasons that support its

chosen sentence.               Id. (internal quotation marks omitted).                         The

court’s       explanation           need      not     be    exhaustive;          it     must   be

“sufficient ‘to satisfy the appellate court that the district

court has considered the parties’ arguments and has a reasoned

basis for exercising its own legal decisionmaking authority.’”

United States v. Boulware, 604 F.3d 832, 837 (4th Cir. 2010)

(quoting       Rita       v.    United     States,         551 U.S. 338,     356    (2007)

(alterations omitted)).

               Here, the district court’s explanation was adequate.

Though    it      must     provide       an    explanation        for    its     decision,     in

departing below the statutory mandatory minimum pursuant to USSG

§ 5K1.1,      a   court        is   permitted        to    consider      only    “the     nature,

extent, and significance of the defendant’s assistance.”                                  United

States v. Pearce, 191 F.3d 488, 493 (4th Cir. 1999); see United

States v. Fennell, 592 F.3d 506, 509 (4th Cir. 2010) (noting

that, under § 5K1.1, sentencing judge has discretion to award

reduction “consistent with the non-exclusive list of factors,

                                                 5
all   related         to     the    nature        and    quality      of    a     defendant’s

assistance.”).             The court’s discussion with counsel reflected

its   consideration           of    Bennett’s          assistance     and    both       parties’

arguments regarding the departure.

               We   further        hold       that     the   district      court’s      fifteen

percent departure was reasonable.                       In support of his request for

a greater departure, Bennett presented only his own testimony

and that of a police officer.                          The officer acknowledged that

Bennett was cooperative, but stated that the information Bennett

provided was not productive to his agency.                            In the absence of

more extensive and reliable testimony, the district court did

not   err   in      granting        the       Government’s     request      for     a    fifteen

percent     departure.             See    USSG       § 5K1.1   cmt.   n.3       (“Substantial

weight should be given to the government’s evaluation of the

extent    of    the    defendant’s            assistance,      particularly         where     the

extent      and       value        of     the        assistance      are     difficult        to

ascertain.”).               Thus,        we     find     Bennett’s      sentence         to   be

reasonable.

               We therefore affirm the district court’s judgment.                             We

dispense       with        oral    argument          because   the      facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                        AFFIRMED



                                                  6